DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicants remarks and amended claims filed on March 15, 2021 is acknowledged. Claims 1-4, 5, and 7-8 are pending in this application.  Claims 1-2, and 5 have been amended. Claims 4 and 6 have been cancelled.  

Election/Restrictions
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 15, 2021.
	Claims 5 and 7-8 are under examination in this application. 

Claim Objections
Claim 5 is objected to because of the following informalities:  in the first wherein clause, the terms povidone, copovidone, and hydroxymethylcellulose need not be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation hydrophilic vehicle, and the claim also recites “preferably purified water” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaniyilparampu et al. (WO 2010/109482) in view of Jagannathan, Ramya. (Is water a suitable solvent for curcumin? (2014), accessed April 7, 2021). 
Chaniyilparampu discloses curcuminoids and its metabolites for the application in allergic ocular/nasal conditions. Curcuminoids are used in combination with a pharmaceutically acceptable excipients, effective in increasing the bioavailability of the active compounds (abstract). 
The curcumin was solubilized in Tween 80 and PEG (hydrophilic vehicles). 

The curcumin solution was then added dropwise into the HPMC solution. 
BAC (preservative), EDTA, and NaCl are then added to the solution. 
Additional excipients include suitable surfactants, chelating agents, stabilizing agents, isotonizing agents, buffer substances, thickeners, complexing agnets, electrolytes, and other excipients (page 11, 2nd paragraph).
Alternatives of the HPMC include polyvinylpyrrolidone (page 11, 3rd paragraph). 
Regarding claims 7-8, since the prior art discloses the same composition as the instant claims, it would necessarily have the same functional properties including increased solubility and bioavailability. 
Chaniyilparampu does not disclose dissolving the curcuminoid under heat. 
Jagannathan discloses curcumin does not dissolve in water at neutral pH and room temperature.  Heating the mixture of solute and solvent to 70-80° Celsius allows for a homogenous solution. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have heated the solution of curcumin, as disclosed by Jagannathan, in the method of Chaniyilparampu in order to facilitate dissolution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615